J-S03039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WESLEY DAVID PERONE,                       :
                                               :
                       Appellant               :      No. 1269 EDA 2018

                   Appeal from the PCRA Order March 28, 2018
                 in the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0005432-2016,
                             CP-39-CR-0005433-2016

BEFORE: BENDER, P.J.E., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                             FILED MARCH 28, 2019

        Wesley David Perone (“Perone”), pro se, appeals from the Order denying

his first Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On July 24, 2017, Perone, represented by retained counsel, Philip Lauer,

Esquire (“trial counsel”), entered a negotiated guilty plea to two counts of

possession with intent to deliver a controlled substance 1 and one count of

receiving stolen property.2 The plea agreement entailed a fixed sentence of

four to nine years in prison.




____________________________________________


1   35 P.S. § 780-113(a)(30).

2   18 Pa.C.S.A. § 3925(a).
J-S03039-19


       At the guilty plea/sentencing hearing, Perone participated in an

extensive oral guilty plea colloquy.           Perone also completed a written plea

colloquy.    At the conclusion of the hearing, the trial court imposed an

aggregate sentence of four to nine years in prison, complying with the terms

of the plea agreement.         Additionally, trial counsel and Perone executed a

written post-sentence colloquy on the same date.                   Therein, Perone

acknowledged his post-sentence rights, including the right to file post-

sentence motions and/or a direct appeal. Notably to this appeal, however,

Perone did not file any post-sentence motions or a direct appeal.

       On October 26, 2017, Perone filed a timely, pro se PCRA Petition.

Therein, he asserted that trial counsel was ineffective for failing to file

requested post-sentence motions and a direct appeal. Perone attached to his

Petition a letter dated August 7, 2017. Trial counsel had sent this letter to

Perone, approximately two weeks after sentencing, in response to a letter he

had received from Perone.3 Therein, trial counsel advised Perone of, inter alia,

his right to a direct appeal, stating as follows: “I do not see an issue which I

can ethically pursue on your behalf in the Superior Court, but I will be happy


____________________________________________


3 Trial counsel explained that Perone was displeased about his sentence, with
respect to the fashion in which the sentencing court had structured it, i.e.,
consecutive versus concurrent respective sentences. See Letter, 8/7/17, at
1-2 (unnumbered); see also id. (wherein counsel advised that “the [plea]
agreement, which I am confident you fully understood, was that the sentence
would be 4 to 9 years. Accordingly, I see no basis on which to challenge the
sentence because of the [sentencing] judge’s selection of smaller consecutive
sentences, rather than larger concurrent sentences.” (emphasis omitted)).

                                           -2-
J-S03039-19


to file the notice of appeal, followed by a petition to withdraw as your counsel,

if that is what you would like us to do.” Letter, 8/7/17, at 2 (unnumbered);

see also id. (wherein trial counsel noted Perone’s right to file post-sentence

motions).

       On December 13, 2017, the PCRA court appointed Sean Poll, Esquire

(hereinafter “PCRA counsel”), to represent Perone.         Five days later, PCRA

counsel filed a Petition to Withdraw as counsel and a Turner/Finley4 “no-

merit” letter.    Therein, PCRA counsel summarized the applicable law and

history of the case, and stated his reasons for determining that Perone’s

claims, i.e., of trial counsel’s ineffectiveness for failing to file requested post-

sentence motions/direct appeal, were frivolous.

       On January 29, 2018, the PCRA court conducted a hearing on the

Petition to Withdraw (hereinafter, the “Petition to Withdraw hearing”), which

Perone attended. PCRA counsel testified to the extent of his review (including

his prior discussion with trial counsel concerning Perone’s claims), and detailed

his reasons for determining that Perone’s claims lacked merit.              At the

conclusion of the Petition to Withdraw hearing, the PCRA court announced that

it was granting PCRA counsel leave to withdraw, and entered an Order to that

effect.



____________________________________________


4  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). PCRA
counsel did not file an amended PCRA petition on Perone’s behalf.

                                           -3-
J-S03039-19


        On March 6, 2018, Perone filed a pro se Response (hereinafter, the

“Response”) in opposition to the Order permitting PCRA counsel to withdraw,

and requested the appointment of new counsel.           In the Response, Perone

argued that the Turner/Finley letter was inadequate, where PCRA counsel

had failed to (1) address all of the issues Perone raised in his pro se PCRA

Petition; (2) timely provide Perone with a copy of the Turner/Finley letter;

and (3) adequately communicate with Perone.

        On March 26, 2018, the PCRA court conducted an evidentiary hearing

on Perone’s PCRA Petition, wherein Perone and the attorney for the

Commonwealth testified.5 By an Order and an accompanying Opinion dated

March 28, 2018, the PCRA court denied Perone’s Petition, and explained its

reasons for finding that the claims of trial counsel’s ineffectiveness lacked

merit.    Perone timely filed a pro se Notice of Appeal, followed by a court-

ordered Pa.R.A.P. 1925(b) Concise Statement of errors complained of on

appeal.

        Perone now presents the following issues for our review:

        1. Whether PCRA counsel was ineffective for failing to conduct any
           kind of investigation on [Perone’s] behalf, for failing to advance
           [Perone’s] issues in any meaningful way, for failing to file an
           amended PCRA [petition] when there w[ere] meritorious issues
           clearly present on the record, and for failing to have any form
           of communication at all with [Perone] before filing a Finley
           letter, and Motion to withdraw from the case, after only being
           appointed as counsel for five (5) days?

____________________________________________


5   Trial counsel did not testify at this hearing.

                                           -4-
J-S03039-19


     2. Whether PCRA counsel was ineffective for failing to detail the
        nature and the extent of his review, for failing to raise and list
        each issue [Perone] wanted the PCRA court to review, and for
        failing to fully explain why each issue was meritless in his
        Turner/Finley letter?

     3. Whether PCRA counsel was ineffective for failing to
        contemporaneously serve on [Perone] a copy of his Motion to
        withdraw/Finley letter, and instead[,] handing [Perone] a copy
        of these documents in the middle of [the Petition to Withdraw]
        … hearing, moments before PCRA counsel was allowed to
        withdraw by the PCRA court?

     4. Whether PCRA counsel was ineffective for filing a Finley
        letter/Motion to withdraw, claiming [that Perone’s] pro se PCRA
        [Petition] was meritless, when [Perone] raised a clearly
        meritorious issue in his pro se PCRA [Petition], which was
        present on the face of the record, and would have afforded
        [Perone] relief if properly raised by PCRA counsel?

     5. Whether the PCRA court erred by placing an erroneous burden
        on [Perone] to prove the merits of the issues that he would
        have raised on appeal if [trial] counsel would have filed the
        requested notice of appeal, and to show that these issues
        would have succeeded if raised?

     6. Whether the PCRA court erred by failing to conduct an
        “independent review” of the record, and in granting PCRA
        counsel[’]s Finley letter allowing PCRA counsel to withdraw
        from [Perone’s] case, when counsel[’]s Finley letter clearly
        failed to comply with the mandates of Finley by failing to list
        and raise each issue [Perone] wanted to have reviewed?

     7. Whether the PCRA court erred by refusing to call [Perone’s]
        trial[] [counsel] as a witness at [Perone’s] PCRA hearing, even
        though [Perone] clearly listed said counsel as a witness he
        would like to have called at his PCRA hearing on his PCRA []
        Petition, and [trial] counsel[’]s testimony was critical to
        [Perone’s] ineffective assistance of counsel claim?

Brief for Appellant at 5-7 (issues numbered, some capitalization omitted).

                                     -5-
J-S03039-19


       “Our standard of review for issues arising from the denial of PCRA relief

is well-settled.     We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Spotz,

171 A.3d 675, 678 (Pa. 2017).

       In his issues numbered one              through four, which we    address

simultaneously due to their relatedness, Perone argues that PCRA counsel was

ineffective for filing a Turner/Finley letter, merely five days after being

appointed to represent Perone, where PCRA counsel failed to

       (1) communicate with Perone or investigate his claims;

       (2) file an adequate Turner/Finley letter, in that PCRA counsel
       failed to detail the nature and extent of his review of the record
       and address all of the issues Perone raised in his pro se PCRA
       Petition;

       (3) file an amended PCRA petition, where Perone raised
       meritorious claims of trial counsel’s ineffectiveness for failing to
       file post-trial motions and a requested direct appeal; and

       (4) furnish Perone with a copy of the Turner/Finley letter and
       Petition to Withdraw prior to the Petition to Withdraw hearing.

See Brief for Appellant at 18-36.6

       Defendants have a general rule-based right to the assistance of counsel

for their first PCRA Petition. Commonwealth v. Cherry, 155 A.3d 1080,


____________________________________________


6Perone raised his instant claims of PCRA counsel’s ineffectiveness in his pro
se Response in opposition to the Turner/Finley letter and, thus, they are
preserved for our review. See Commonwealth v. Ousley, 21 A.3d 1238,
1245 (Pa. Super. 2011) (stating that an appellant must raise a claim of PCRA
counsel’s ineffectiveness and inadequacy of counsel’s no-merit letter when the
matter was still before the PCRA court).

                                           -6-
J-S03039-19


1082 (Pa. Super. 2017) (citing Pa.R.Crim.P. 904(C)).             “The indigent

petitioner’s right to counsel must be honored regardless of the merits of his

underlying claims …, so long as the petition in question is his first.” Cherry,

155 A.3d at 1082 (citation omitted). Moreover, “once counsel is appointed,

he or she must take affirmative steps to discharge his or her duties.” Id.

(citation and brackets omitted). When appointed, counsel’s duty is to either

(1) amend the petitioner’s pro se Petition and present the petitioner’s claims

in acceptable legal terms, or (2) certify that the claims lack merit by complying

with the mandates of Turner/Finley. Id. at 1083.

      To be entitled to relief on a claim of ineffective assistance of counsel, a

PCRA petitioner must establish that (1) the underlying claim is of arguable

merit; (2) there was no reasonable basis for counsel’s action or failure to act;

and (3) but for counsel’s error, there is a “reasonable probability the result of

the proceeding would have been different.” Commonwealth v. Treiber, 121

A.3d 435, 444 (Pa. 2015). Failure to satisfy any of the three prongs is fatal

to a claim of ineffective assistance of counsel. Commonwealth v. Spotz, 84

A.3d 294, 311 (Pa. 2014). Moreover, counsel is presumed to provide effective

assistance, and a PCRA petitioner bears the burden of demonstrating counsel’s

ineffectiveness. Id.; see also Commonwealth v. Lesko, 15 A.3d 345, 380

(Pa. 2011) (stating that “[w]hen evaluating ineffectiveness claims, judicial

scrutiny of counsel’s performance must be highly deferential.” (citation and

internal quotation marks omitted)).     Finally, where, as here, the petitioner


                                      -7-
J-S03039-19


asserts a “layered” ineffective assistance of counsel claim, “the critical inquiry

is whether the first attorney that the defendant asserts was ineffective did, in

fact, render ineffective assistance of counsel. If that attorney was effective,

then subsequent counsel cannot be deemed ineffective for failing to raise the

underlying issue.”   Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa.

Super. 2012) (citation omitted); see also Commonwealth v. McGill, 832

A.2d 1014, 1024-25 (Pa. 2003) (same).

      Accordingly, we must first determine whether Perone’s underlying

claims of trial counsel’s ineffectiveness are meritorious.      The PCRA court

advanced the following rationale in support of its determination that Perone’s

claims lack merit:

      Initially, we note that “[c]ounsel cannot be deemed ineffective for
      failing to assert a meritless claim.[”] Commonwealth v. Lee,
      585 A.2d 1084, [1090] … (Pa. Super. 1991) [(citation omitted)].
      In addition, the Superior Court of Pennsylvania [has] articulated
      that trial counsel cannot be found “ineffective for failing to file a
      motion to reconsider the sentence” when “such motion would
      most likely have been futile.” [Id.] Furthermore, a [d]efendant
      must prove actual prejudice as a result of his attorney failing to
      file post[-]trial motions. In the case at bar, the plea agreement
      was explicitly followed, as [Perone] was sentenced to an
      aggregate fixed sentence of four (4) years to nine (9) years.
      There was no agreement as to whether the sentence would entail
      smaller consecutive sentences totaling four (4) to nine (9) years,
      or one larger concurrent sentence of four (4) to nine (9) years.
      Therefore, the sentence is legal and appropriate. [Trial counsel’s]
      failing to file a post[-]trial motion in this matter did not prejudice
      [Perone] in filing an appeal. Therefore, this [c]ourt cannot find
      that [trial counsel] was ineffective in this regard.

      Next, [Perone] alleges that [trial counsel] was ineffective for
      failing to file an appeal. However, we note that [trial counsel]
      expressed his willingness to file a [n]otice of [a]ppeal if [Perone]

                                      -8-
J-S03039-19


      so desired.        See Letter dated August 7, 2017, [at 2
      (unnumbered)] ….         In addition, [trial counsel] also advised
      [Perone] that he would file a [m]otion to [w]ithdraw as [c]ounsel,
      because there was no basis to challenge the guilty plea entered or
      the sentence imposed. [See id.] Indeed, the plea was knowingly,
      intelligently, and voluntarily entered, as illustrated in the guilty
      plea colloquy of July 24, 2017. Also, this [c]ourt did not lack
      jurisdiction, and the sentence was not illegal. In light of the
      foregoing, [trial counsel] could not, in good faith, pursue an
      appeal on [Perone’s] behalf. [Perone] did not instruct [trial
      counsel] to perfect an appeal by filing a [n]otice of [a]ppeal after
      he received the letter of August 7, 2017. Instead, [Perone] chose
      to file a pro se [PCRA Petition]. Therefore, this [c]ourt cannot find
      [trial counsel] ineffective for failing to file an appeal.

PCRA Court Order and Opinion, 3/29/18, at 4-5; see also Commonwealth

v. Callahan, 101 A.3d 118, 124 n.12 (Pa. Super. 2014) (stating that “[t]o

establish per se ineffectiveness, a defendant must still prove that he asked

counsel to file a direct appeal.” (citation omitted)). Our review discloses that

the foregoing is supported by the record, and we agree with the PCRA court’s

sound determination. Accordingly, to the extent that Perone’s layered claims

of PCRA counsel’s ineffectiveness pertain to the underlying allegations of trial

counsel’s ineffectiveness, these claims do not entitle Perone to relief. See

Rykard, supra.

      Moreover, the PCRA court considered, in Perone’s Response, his claims

that PCRA counsel improperly failed to (1) address all of the issues Perone

raised in his pro se PCRA Petition; (2) timely provide Perone with a copy of

the Turner/Finley letter; and (3) adequately communicate with Perone. The

PCRA court determined that none of these claims entitled Perone to relief.

Upon our independent review of the record, we discern no abuse of the court’s

                                      -9-
J-S03039-19


discretion in this regard, and we conclude that it did not err in finding that

PCRA counsel adequately complied with the mandates of Turner/Finley.

       As an addendum, concerning PCRA counsel’s delay in providing Perone

with the Turner/Finley letter and Petition to Withdraw, PCRA counsel

explained at the Petition to Withdraw hearing that he had attempted to serve

Perone with these documents, but was unable to do so because counsel could

not locate Perone. N.T., 1/29/18, at 2-3. Accordingly, PCRA counsel gave

them to Perone at the Petition to Withdraw hearing.        See id.7   It is well

established that counsel seeking to withdraw in collateral proceedings must

contemporaneously forward to the petitioner a copy of the petition to withdraw

and no-merit letter, and advise the petitioner that, in the event the PCRA court

grants counsel leave to withdraw, the petitioner has the right to proceed pro

se, or with the assistance of privately-retained counsel. Commonwealth v.

Friend, 896 A.2d 607, 614-15 (Pa. Super. 2006) (overruled on other

grounds). However, neither Friend nor its progeny establishes a deadline by

which collateral review counsel must furnish the petitioner with these

documents, and substantial compliance with the requirements to withdraw as




____________________________________________


7 Perone did not request a continuance, at the Petition to Withdraw hearing,
to be afforded time to respond to the Petition to Withdraw, nor did he
thereafter retain new counsel. Moreover, the PCRA court considered Perone’s
challenge, in the Response, to the court’s granting PCRA counsel leave to
withdraw.

                                          - 10 -
J-S03039-19


counsel will satisfy the Turner/Finley criteria.          Commonwealth v.

Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003).

       Moreover, we also reject Perone’s challenge to PCRA counsel’s

communication and purported failure to address all of the issues Perone

wished to raise.       Our Pennsylvania Supreme Court has made clear that

Turner/Finley does not require PCRA counsel to “launch into an extra-record

investigation of every claim raised by a PCRA petitioner on collateral attack”

before determining that claims lack merit for purposes of filing a no-merit

letter.   Commonwealth v. Porter, 728 A.2d 890, 895 (Pa. 1999).

Additionally, the Porter Court explained that collateral review counsel may

not be “deemed ineffective per se merely because of the short amount of time

he has met with his client.” Id. at 896.

       In his last three issues, which we address together, Perone contends

that the PCRA court erred by (1) placing an improper burden on Perone to

establish his underlying ineffectiveness claims; (2) failing to conduct an

independent review of the record prior to granting PCRA counsel leave to

withdraw; and (3) failing to ensure that trial counsel testified at the

evidentiary hearing on the PCRA Petition.8 See Brief for Appellant at 37-49.




____________________________________________


8Perone points out that trial counsel was present at the evidentiary hearing
and ready to testify as to Perone’s claims, see N.T., 3/26/18, at 3, but counsel
never testified.

                                          - 11 -
J-S03039-19


      We discern no error or abuse of the PCRA court’s discretion in any of

these regards.   First, there is no indication that the PCRA court placed an

improper burden upon Perone concerning his claim of trial counsel’s

ineffectiveness to file a requested direct appeal. See, e.g., Callahan, supra

(stating that “[t]o establish per se ineffectiveness, a defendant must still

prove that he asked counsel to file a direct appeal[,]” and not just offer a bald

assertion that such a request had been made).         Second, the record belies

Perone’s claim that the PCRA court failed to conduct an independent review of

the record and Perone’s claims.      Indeed, the PCRA court conducted two

separate hearings on Perone’s PCRA Petition and PCRA counsel’s Petition to

Withdraw, wherein Perone’s claims were considered. Finally, Perone had no

absolute right to trial counsel’s testimony at the PCRA hearing. See, e.g.,

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (stating that

the right to an evidentiary hearing on a post-conviction petition is not

absolute). In any event, PCRA counsel explained to the PCRA court that he

had interviewed trial counsel in researching Perone’s ineffectiveness claims,

prior to determining that these claims lacked arguable merit.

      Accordingly, as none of Perone’s issues entitle him to relief and we

discern no error or abuse of the PCRA court’s discretion in denying Perone’s

first PCRA Petition, we affirm the Order on appeal.

      Order affirmed.




                                     - 12 -
J-S03039-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/19




                          - 13 -